Case: 2:21-cr-00171-EAS Doc #: 20 Filed: 09/16/21 Page: 1 of 1 PAGEID #: 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,

(lanes M- Ar guee Bre : Case No. 2°) CD (1

Magistrate Judge Preston Deavers

Defendant. : L GARD

DUE PROCESS PROTECTIONS ACT ORDER

 

Pursuant to the Due Process Protections Act, the Court reminds the government of its
obligation under Brady v. Maryland, 373 U.S. 83 (1963), to disclose evidence favorable to the
defendant and material to the defendant's guilt or punishment. The government is ordered to
comply with Brady and its progeny. The failure to do so in a timely manner may result in
consequences, including dismissal of the indictment or information, exclusion of government
evidence or witnesses, adverse jury instructions, dismissal of charges, contempt proceedings,

sanctions by the Court, or any other remedy that is just under the circumstances,

IT IS SO ORDERED.

paren:C1 I J s/Elizabeth A. Preston Deavers
ELIZABETH A. PRESTON DEAVERS
UNITED STATES MAGISTRATE JUDGE
